NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Argued December 4, 2007
                                    Decided August 5, 2008

                                             Before

                              KENNETH F. RIPPLE, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 07‐2134

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Eastern District of Wisconsin

       v.                                             No. 06‐CR‐8

LAWRENCE W. BENSON,                                   Lynn Adelman, 
    Defendant‐Appellant.                              Judge.



                                           O R D E R

        This appeal presents two constitutional challenges to the district court’s application of
the Armed Career Criminal Act, 18 U.S.C. § 924(e), to Lawrence Benson. First, Benson invites us
to extend the logic of Roper v. Simmons, 543 U.S. 551 (2005), beyond the capital punishment
setting and find that the Eighth Amendment bars courts from using offenses committed before
the defendant reached age 18 when considering whether to apply the armed career criminal
enhancement. Second, he urges that his 180‐month sentence violates his Fifth and Sixth
Amendment rights because the facts used to enhance his term of imprisonment above the
ordinary 10‐year statutory maximum were neither admitted by Benson nor found beyond a
No. 07‐2134                                                                                  Page 2

reasonable doubt by a jury. Prior decisions of this court have definitively rejected each of these
arguments.

                                                 I 

        On January 18, 2006, a federal grand jury returned a two‐count indictment charging
Benson with being a felon knowingly in possession of ammunition (Count One) and with
possession of marijuana (Count Two). A year later, on January 19, 2007, Benson pleaded guilty
to the charge for possession of ammunition. His sentencing hearing took place on April 25,
2007, at which time the district court imposed its sentence of 180 months’ imprisonment. Count
Two was dismissed on the Government’s motion. Benson’s 15‐year sentence is the mandatory
minimum he can receive under the Armed Career Criminal Act, but it is five years above the 10‐
year statutory maximum for the ammunition offense that would have applied had he not
qualified as an armed career criminal.

        The charges against Benson flowed from a traffic stop, during which Milwaukee police
officers conducted a “wanted check” and learned of an outstanding warrant for Benson’s arrest
based on a probation violation. After accepting the officers’ invitation to step out of his car,
Benson was placed under arrest; he informed the officers that he was carrying a gun magazine.
He spoke the truth: the officers promptly searched him and found not only a Colt pistol
magazine loaded with seven rounds of Wolf brand .45 ACP caliber ammunition, but also a
plastic bag containing .93 grams of marijuana. After the officers recited the familiar Miranda
warnings to him, Benson explained that he had purchased the “nickel bag” of marijuana for
personal use and that during the purchase he had stepped on a “big black clip.” This clip, he
saw, was a black handgun magazine loaded with bullets, which Benson decided to pick up and
stow in his pocket. That is just where the officers found the magazine when they searched him.
 
        A subsequent background check revealed that Benson had an extensive criminal history,
beginning in 1984 when he was 12 years old. The presentence report (“PSR”) lists six additional
juvenile adjudications covering a multitude of offenses, including burglary, robbery, battery,
resisting an officer, obstructing an officer, disorderly conduct, possession of cocaine, and (most
relevant for our purposes) an adjudication by jury when Benson was 13 for injury by negligent
use of a dangerous weapon. According to the PSR, young Benson retrieved a pistol from his
mother’s bedroom, put one bullet in it, spun the cylinder, and pulled the trigger several times.
The result was that someone (it is unclear who, but it was not Benson) got shot. Benson’s other
juvenile adjudications occurred when he was 12, 13, 15, and 17 years old. 

       Benson’s criminal conduct did not cease when he reached the age of majority. His adult
record features felony convictions for possession of a short‐barreled shotgun in 1991, armed
robbery and false imprisonment in 1993, and felon in possession of a firearm in 2004. Benson
was 35 at the time of the traffic stop that led to the current charges. (The hiatus in criminal
No. 07‐2134                                                                                          Page 3

convictions from 1993 to 2004 is easily explained: for nearly all of that time, Benson was
incarcerated.)

         Based on this sorry record, the PSR calculated a criminal history category of V. Noting
that Benson’s record featured three prior felony convictions for crimes of violence, the PSR also
concluded that Benson qualified as an armed career criminal under 18 U.S.C. § 924(e). The
district judge adopted the PSR in full, though it sentenced Benson to the mandatory minimum
of 180 months, rather than the 210 months recommended in the report. The court did so based
on its analysis of the factors in § 3553(a). Moreover, the Government had stated at sentencing
that it thought “180 months is sufficient.” Without the armed career criminal enhancement,
Benson’s advisory Guidelines range would have been 46 to 57 months. 

         The specific crimes that predicated the armed career criminal enhancement were the
1991 possession of a short‐barreled shotgun; the 1993 charge of armed robbery and false
imprisonment; and the 1984 juvenile adjudication for injury by negligent use of a dangerous
weapon. Benson focuses on the last of these three, arguing that the proportionality principle
articulated in Simmons also bars the use of a juvenile adjudication as a predicate for an
enhancement under the Armed Career Criminal Act. He also raises, solely in order to preserve
it for further review, the argument that the enhancement is barred on Fifth and Sixth
Amendment grounds because a jury did not find the facts used to increase the maximum
penalty beyond a reasonable doubt.

                                                   II
                                                     
        When Benson filed, briefed, and argued this appeal, this court had yet to address directly
his Simmons‐based Eighth Amendment challenge to the use of his juvenile conviction for purposes
of a sentencing enhancement based on recidivism. We had, however, expressly rejected a “public
policy” argument against considering juvenile offenses when applying this kind of enhancement.
See United States v. Wilburn, 473 F.3d 742, 746 (7th Cir. 2007). Benson acknowledges Wilburn but
argues that because it did not speak directly to the particular considerations that the Supreme Court
addressed in Simmons, it is not dispositive for his case. 

        That argument is now foreclosed, at least in this circuit. Two weeks after oral argument in
Benson’s case, we had occasion to face it squarely. In United States v. Salahuddin, 509 F.3d 858 (7th
Cir. 2007), the defendant argued, as Benson does, that offenses committed when he was a juvenile
(there, armed robbery) could not, in light of Simmons, be used as a predicate for armed career
criminal status. We concluded that the argument was “without merit.” 509 F.3d at 863. We first
noted that one of our sister circuits already had addressed, and rejected, this exact argument. Id.
(citing United States v. Wilks, 464 F.3d 1240, 1243 (11th Cir. 2006)). Though we acknowledged  that
decisions  of  other  circuits  do  not  bind  us,  we  found  the  Eleventh  Circuit’s  reasoning  in  Wilks
persuasive. As we explained in Salahuddin:
No. 07‐2134                                                                                           Page 4

        Roper  held  that  executing  a  person  for  conduct  that  occurred  before  the  offender  was
        eighteen  violates  the  Eighth  Amendment,  but  it  permitted  imposing  a  sentence  of  life
        imprisonment based on conduct that occurred when the offender was a juvenile. 543 U.S.
        at  560.  Roper  did  not  specifically  or  even  tangentially  address  increasing  a  sentence  to
        imprisonment on the basis of juvenile crimes or convictions. Wilks, 464 F.3d at 1243. The
        Court’s reasoning in Roper was based “in large measure on the ‘special force’ with which
        the Eighth Amendment applies when the state imposes the ultimate punishment of death.”
        United States v. Mays, 466 F.3d 335, 340 (5th Cir. 2006) (citing Roper, 543 U.S. at 568‐69). The
        reasoning in Roper therefore applies “with only limited, if any, force outside of the context
        of capital punishment.” United States v. Feemster, 483 F.3d 583, 588 (8th Cir. 2007)[, vacated
        and remanded on other grounds, 128 S.Ct. 880 (2008)].

509 F.3d at 863‐64 (parallel citations omitted). Noting that our decision conformed with the law of
the Supreme Court and of our sister circuits and that it was consistent with our prior decision in
Wilburn, we held expressly in Salahuddin that “the Eighth Amendment does not prohibit using a
conviction  based  on  juvenile  conduct  to  increase  a  sentence  under  the  armed  career  criminal
provisions.” Id. at 864. Though Benson and his counsel did not have the benefit of Salahuddin when
they raised this argument, that decision now dictates that we reject it once again today. 

        Similarly,  we  must  also  reject  Benson’s  contention  that  a  jury  is  required  to  find  prior
convictions beyond a reasonable doubt before they can be used to enhance a defendant’s sentence.
Under binding Supreme Court authority (as we have held many times before), the Fifth and Sixth
Amendments do not require that prior convictions be put to a jury before they are used to enhance
a  defendant’s  sentence.  Almendarez‐Torres  v.  United  States,  523  U.S.  224,  247  (1998);  see  also
Salahuddin, 509 F.3d at 863 (collecting cases from this circuit). Benson was aware that the law was
against him, and he concedes in his brief that he raises this argument solely to preserve it for
possible  consideration  by  the  U.S.  Supreme  Court.  We  therefore  reject  it,  but  note  that  he  has
properly preserved it. 

                                                  *     *     *

        The judgment of the district court is AFFIRMED.